DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/22/20 was filed.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings were received on 7/22/20.  These drawings are acceptable.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 15 recites the broad recitation “at least 5 mm”, and the claim also recites “at least 10 mm” which is the narrower statement of the range/limitation. . The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 23 and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kwon et al., US 20180034121 (hereinafter, Kwon).
As to Claims 13 and 24:
	Kwon discloses a high-voltage battery for motor vehicle ([0007, 0011, 0030, 0068, 0094) comprising: at least one battery module including a cell block having stacked battery cells (see [0044], Fig 4 – secondary battery 200), wherein the battery cells are designed as solid-state cells whole internal resistance decreases as temperature increases (see Fig. 7, [0007, 0008, 0010, 0014, 0033, 0034]); a battery housing having a reception space for receiving the at least one battery module (see Fig. 5, [0096]  the indicated part V is the reception space); and a thermally insulating holding device for holding the at least one battery module in the reception space, wherein the thermally insulating holding device is designed to minimize an exchange of heat between the at least one battery module and the battery housing in order to prevent cooling of the battery cells ([0013, 0016-0019, 0076-0080], Fig. 6 – heat insulating material 110).
As to Claim 23:
[0025, 0026].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-24 are rejected under 35 U.S.C. 103 as being unpatentable over Ohshiba et al., US 20150280190 (hereinafter, Ohshiba), in view of Kwon et al., US 20180034121 (hereinafter, Kwon).
As to Claim 13:
	Ohshiba discloses a high-voltage battery ([0052, 0063] - regarding “for motor vehicle” limitation, the limitation is interpreted as intended use and the high voltage battery of Ohshiba is capable for power storage application or power source application similar to that of a motor vehicle) comprising: at least one battery module including a cell block having stacked battery cells (see [0053], Fig 10A – energy storage apparatus 500b, energy storage modules 100), wherein the battery cells; a battery housing having a reception space for receiving the at least one battery module (see Fig. 4-6, 9A – the battery system of Ohshiba has several housing and the shelves which has insulation around the battery and a bottom wall as to receive the battery module); and a thermally insulating holding device ([0116, 0073, 0075], Fig. 9 – heat insulation members 200a and partition members 11 prevent heat transfer).
	Ohshiba does not disclose that battery cells are designed as solid-state cells whose internal resistance decreases as temperature increases.
	In the same field of endeavor, Kwon discloses batteries that are stacked and thermally insulated inside the housing as shown in Figure 6-8 [0103, 0107] similar to that of Ohshiba.  Kwon further discloses that the batteries can be solid state batteries or other type of batteries [0003] similar to that of Ohshiba.  Regarding “internal resistance decreases as temperature increase” limitation, Kwon discloses that all -solid-state batteries have low ionic conductivity at room temperature and may thus have a relatively high operating temperature compared with liquid-electrolyte batteries [0007].
	It would have been obvious to a person skilled in the art at the effective filing date of the instant application to incorporate solid state cells into the battery module of Ohshiba as Kwon teaches that these cells are replaceable with each other and that solid state batteries have benefits such as low ionic conductivity at room temperature and may thus have a relatively high operating temperature compared with liquid-electrolyte batteries [0007].
As to Claim 14:
	Ohshiba discloses the thermally insulating holding device is designed to mount the at least one battery module in the reception space of the battery housing suspended at a distance from housing walls of the battery housing (Fig. 12A-12B, [0054, 0135] – the notch 202 of the insulation along with the bus bar can suspend the battery a distance above the bottom wall as shown in Fig. 10B and 11B).
As to Claim 15:

	Even though Ohshiba does not disclose how much the distance actually is, it is noted that the battery module is for high voltage purpose and the module are big enough as to allow the battery to be suspended from at least the bottom wall 300 as shown in  Figure 10B and 11B.  The notch 202 of the bus bar can be adjusted higher or lower as to accommodate different position of the bus bar and different size of the battery.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application as to adjust the position of the bus bar, notch, and battery as to accommodate different size of the battery and achieve the claimed range of at least 5 mm or at least 10 mm.  Furthermore, with respect to the specific suspension distance, it is noted that the limitation is interpreted as a re-arrangement of parts and it has been held as obvious.  Specifically, fact that the claimed suspension of the battery is structurally rearranged is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the battery was significant. In re Japikse 86 USPQ 70. In re Kuhle 188 USPQ 7. In re Gazda 104 USPQ 400. In re Harza 124 USPQ 378. (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 16:
	Ohshiba discloses the thermally insulating holding device has at least one support apparatus arranged in the reception space and mechanically connected to the battery housing and at least one holding element connected to the battery module, and wherein the at least one holding element is clamped on one side in the at least one support apparatus such that the cell block of the at least one battery module is mounted suspended in the reception space at a distance from the housing (Fig. 12A-12B, [0054, 0135] – the notch 202 of the insulation along with the bus bar can suspend the battery a distance above the bottom wall as shown in Fig. 10B and 11B).
As to Claim 17:
Ohshiba discloses the thermally insulating holding device has at least two support apparatuses for holding the at least one battery module (Fig. 10A-11B - the insulation 200b on both side of the battery module 100 hold up the battery via the notch 202 and the bus bar) and at least two holding elements that are arranged on two opposing sides of the battery module, and wherein the at least one battery module is supported on both sides by the holding elements clamped on the support apparatuses on one side and is mounted suspended between the support apparatuses (Fig. 12A-12B, [0054, 0135] – the notch 202 of the insulation along with the bus bar can suspend the battery a distance above the bottom wall as shown in Fig. 10B and 11B.  Also the rail 400a and the heat insulation member supporter 401a are part of the support that can suspense the battery and hold up the heat insulation member 200b).
As to Claim 18:
	Ohshiba discloses the at least one support apparatus has a cross strut attached to a housing wall in the form of a housing base and a fastening strip, and wherein the at least one holding element is clamped between the cross strut and the fastening strip 401a attached to the cross strut 400a (Fig. 12A-12B, [0054, 0135] – the notch 202 of the insulation along with the bus bar can suspend the battery a distance above the bottom wall as shown in Fig. 10B and 11B.  Also the rail 400a and the heat insulation member supporter 401a are part of the support that can suspense the battery and hold up the heat insulation member 200b).
As to Claim 19:
(Fig. 12A-12B, [0054, 0135] – the notch 202 of the insulation along with the bus bar can suspend the battery a distance above the bottom wall as shown in Fig. 10B and 11B.).
	Ohshiba does not disclose a U shaped tab.  However, Ohshiba does disclose that the rail which also hold the battery module in shape can have different shape such as a U-shaped as shown in Figure 10B.
	It would have been obvious to a person skilled in the art before the effective filing date of the instant application to incorporate a different shape such as  U-shaped instead of a rectangular shape as suggested by Ohshiba as to facilitate the latching to the notch 202 of the insulation plate.
	Furthermore, with further particular respect to the specific shape of the holding element, it is noted changes in shape is a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed holding element is significant. In re Dailey, 149 USPQ 47. It is also noted that aesthetic design changes having no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art. In re Seid , 73 USPQ 431.(See MPEP 2144.04 [R-l] Legal Precedent as Source of Supporting Rationale). 
As to Claim 20:
	Ohshiba discloses the at least one battery module has two press plates between which the cell block is arranged, and at least two tie rods that are routed along opposing sides of the cell block and that are connected to the press plates, forming a cell module frame that presses the battery cells against one another, wherein the at least one holding element/bus bar is integrated into the cell module frame (as for the holding element/bus bar, the bus bar is integrated at least to the frame of the cell module as show in Figures 3-5).


    PNG
    media_image1.png
    845
    824
    media_image1.png
    Greyscale


As to Claim 21:
	Ohshiba discloses the battery cells are stacked above one another along a width direction of the battery housing, wherein a first press plate is arranged on a one side, facing a housing ceiling, of the cell block and a second press plate is arranged on another side, facing a housing base, of the cell block, and wherein the at least one holding element is arranged on the first press plate (see Figs 3-5 – the holding element/bus bar is arranged on one of the end plate).
	Ohshiba does not disclose that the battery cells are stacked on the height direction.  However, the stacking direction or the way the battery cells are arranged can be reposition and arranged as to achieve the claim range as to fit the dimension of the space accommodating the battery system.
	Furthermore, it has been held that re-arrangement, or reversal of parts is obvious.  Succinctly stated, fact that the claimed battery cells are structurally rearranged, or reversed is not sufficient by itself to patentably distinguish over an otherwise old feature unless there are new or unexpected results as it is a matter of choice which a person of ordinary skill in the art would have found obvious absent (Refer to MPEP 2144.04 [R-1J Legal Precedent as Source of Supporting Rationale: VI. Reversal, Duplication, OR Rearrangement of Parts).
As to Claim 22:
	Ohshiba discloses the at least one support apparatus and the at least one holding element are made from a metal material (Fig. 12A-12B, [0054, 0059, 0068, 0089, 0135] – the rail 400a is made of metal and the bus bar is also made of metal), wherein a thermal insulation element is arranged between the at least one support apparatus and the at least one holding element (see Fig. 10A below).

    PNG
    media_image2.png
    350
    589
    media_image2.png
    Greyscale

As to Claim 23:
	Ohshiba discloses the high-voltage battery has a heat insulation for heating the battery cells, but does not disclose a heating apparatus.
	Kwon further teaches that the heating member can be configured to supply heat to a secondary battery side [0025, 0026].

As to Claim 24:
	Ohshiba discloses a high-voltage battery ([0052, 0063]) comprising: at least one battery module including a cell block having stacked battery cells (see [0053], Fig 10A – energy storage apparatus 500b, energy storage modules 100), wherein the battery cells; a battery housing having a reception space for receiving the at least one battery module (see Fig. 4-6, 9A – the battery system of Ohshiba has several housing and the shelves which has insulation around the battery and a bottom wall as to receive the battery module); and a thermally insulating holding device for holding the at least one battery module in the reception space, wherein the thermally insulating holding device is designed to minimize an exchange of heat between the at least one battery module and the battery housing in order to prevent cooling of the battery cells ([0116, 0073, 0075], Fig. 9 – heat insulation members 200a and partition members 11 prevent heat transfer).
	Ohshiba does not disclose a motor vehicle or that battery cells are designed as solid-state cells whose internal resistance decreases as temperature increases.
	In the same field of endeavor, Kwon discloses batteries that are stacked and thermally insulated inside the housing as shown in Figure 6-8 [0103, 0107] similar to that of Ohshiba.  Kwon teaches that the high voltage application includes motor vehicle [0011, 0030, 0094].  Kwon further discloses that the batteries can be solid state batteries or other type of batteries [0003] similar to that of Ohshiba.  Regarding “internal resistance decreases as temperature increase” limitation, Kwon discloses that all -solid-state batteries have low ionic conductivity at room temperature and may thus have a relatively high operating temperature compared with liquid-electrolyte batteries [0007].


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIMMY K VO whose telephone number is (571)272-3242.  The examiner can normally be reached on Monday - Friday, 8 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 5712721398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/JIMMY VO/
Primary Examiner
Art Unit 1723



/JIMMY VO/Primary Examiner, Art Unit 1723